Exhibit 10.1
SEPARATION AGREEMENT
     SEPARATION AGREEMENT dated the 7th day of July, 2011 (the “Effective
Date”), between VALEANT PHARMACEUTICALS INTERNATIONAL, INC. (“Valeant”) and Mark
Durham (“Mr. Durham”).
     WHEREAS Mr. Durham is serving as Valeant’s Senior Vice President, Human
Resources, pursuant to an Agreement entered into on November 11, 2010 (the “2010
Agreement”);
     WHEREAS the parties have agreed that Mr. Durham’s employment with Valeant
shall terminate, and he will cease to serve as Senior Vice President, Human
Resources, effective as of the Termination Date;
     WHEREAS, concurrently with the execution of this Separation Agreement,
Mr. Durham will be executing a resignation letter, resigning from his positions
as an officer of Valeant and its subsidiaries;
     WHEREAS as a result of him ceasing to serve as Senior Vice President, Human
Resources, Mr. Durham will be entitled to receive certain payments and benefits
as agreed between the parties;
     WHEREAS Valeant and Mr. Durham desire to enter into this Separation
Agreement (this “Agreement”) to set forth the parties’ agreement as to
Mr. Durham’s entitlements and continuing obligations as a consequence of his
termination of employment with Valeant.
     NOW THEREFORE IN CONSIDERATION of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto agree as follows:

1.   Capitalized Terms. Unless otherwise defined herein, capitalized terms shall
have the meaning set forth in the 2010 Agreement.   2.   Termination Date. The
parties agree that the Termination Date shall be August 1, 2011; that
Mr. Durham’s employment as Senior Vice President, Human Resources shall
terminate as of the Termination Date; and that Mr. Durham shall cease to have
any obligations under the 2010 Agreement as of the Termination Date.   3.  
Remuneration Upon Termination. The parties acknowledge that as a result of
Mr. Durham’s termination of employment with Valeant, he shall be entitled to the
following:

  (a)   any accrued but unpaid salary or vacation pay;     (b)   subject to
Mr. Durham executing the general release of claims attached hereto as Annex A
(the “Release”), and any applicable revocation period expiring, within 60 days
following the date hereof, a lump amount equal to US$1,315,751 (representing Mr.
Durham’s pro-rata 2011 annual bonus and all severance amounts payable to
Mr. Durham), such amount to be payable within ten days following the expiration
of the revocation period with respect to the executed Release;     (c)   subject
to Mr. Durham executing the Release, and any applicable revocation period
expiring, Mr. Durham’s health, medical, dental and vision care benefits will
continue for 12 months following the Termination Date; and     (d)   any
unvested equity compensation awards held by the Mr. Durham as of the Termination
Date, other than those equity awards granted pursuant to the 2010 Agreement,
shall automatically accelerate and become one hundred percent (100%) vested and,
as applicable, exercisable, as of the Termination Date (subject to blackouts
under the applicable Company policy).

4.   Covenant Not to Solicit.

  (a)   To protect the confidential information and other trade secrets of
Valeant and its affiliates as well as its goodwill, Mr. Durham hereby agrees,
that for a period of twelve (12) months following the Termination

1



--------------------------------------------------------------------------------



 



      Date, not to solicit, attempt to solicit, or participate in or assist in
any way in the solicitation or attempted solicitation of any employees or
independent contractors of Valeant or any its affiliates. For purposes of this
covenant, “solicit” or “solicitation” means directly or indirectly influencing
or attempting to influence employees of Valeant or any of its affiliates to
become employed with any other person, partnership, firm, corporation or other
entity regardless of which party first contacted the other. Mr. Durham agrees
that the covenants contained in this paragraph are reasonable and necessary to
protect the confidential information and other trade secrets of Valeant and its
affiliates, provided, that solicitation through general advertising or the
provision of references shall not constitute a breach of such obligations.    
(b)   It is the intent and desire of Mr. Durham and Valeant (and its affiliates)
that the restrictive provisions in this subsection be enforced to the fullest
extent permissible under the laws and public policies as applied in each
jurisdiction in which enforcement is sought. If any particular provision in this
subsection shall be determined to be invalid or unenforceable, such covenant
shall be amended, without any action on the part of either party hereto, to
delete therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made. Mr. Durham
acknowledges that Valeant or its affiliates will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Mr. Durham breaches his
obligations under this subsection. Accordingly, Mr. Durham agree that Valeant
and its affiliates will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by Mr. Durham of his obligations under this subsection in any Federal or state
court sitting in the State of New Jersey, or, at Valeant’s (or its affiliate’s)
election, in any other state or jurisdiction in which Mr. Durham maintains his
principal residence or his principal place of business. Mr. Durham agrees that
Valeant or its affiliates may seek the remedies described in the preceding
sentence notwithstanding any arbitration or mediation agreement that Mr. Durham
may enter into with Valeant or any of its affiliates. Mr. Durham hereby submits
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by Valeant or its affiliates to obtain that
injunctive relief, and Mr. Durham agrees that process in any or all of those
actions or proceedings may be served by overnight courier (including Federal
Express), addressed to the last address provided by Mr. Durham to Valeant, or in
any other manner authorized by law.

5.   Other Company Policies. Mr. Durham agrees that he shall continue to be
bound to the terms of the Confidentiality Agreement, the Standards of Business
Conduct, and any other policies of Valeant and its affiliates that survive
termination of employment.   6.   Indemnification and Tax Equalization.
Mr. Durham shall be indemnified by Valeant as provided in its by-laws or, if
applicable, pursuant to any indemnification agreement Mr. Durham may have with
Valeant as of the date hereof. In addition, Mr. Durham shall be entitled to the
benefits relating to tax equalization set forth in the 2010 Agreement with
respect to his employment at Valeant from January 1, 2011 through the
Termination Date.   7.   Section 409A. The parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation.   8.   This Agreement sets forth the entire agreement between Mr.
Durham and Valeant concerning the resignation of Mr. Durham’s employment, and
supersedes any other written or oral promises concerning the subject matter of
this Agreement. For the avoidance of doubt, all Company equity awards granted to
Mr. Durham pursuant to the 2010 Agreement shall be forfeited, without
consideration, on the Termination Date. No waiver or amendment of this Agreement
will be effective unless it is in writing, refers to this Agreement, and is
signed by the Chief Executive Officer of Valeant.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.
      By:   /s/ Robert R. Chai-Onn       Robert R. Chai-Onn
EVP, General Counsel and Corporate Secretary             /s/ Mark Durham    
MARK DURHAM   

3



--------------------------------------------------------------------------------



 



         

ANNEX A
General Waiver & Release
     This Legal Release (“Release”) dated as of the last date executed below
(the “Release Date”) is between Valeant Pharmaceuticals International, Inc. (the
“Company”) and Mark Durham (“Employee”).
     Employee Release. Employee, on behalf of himself, and Employee’s heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE the Company, together with its parents, subsidiaries, affiliates,
predecessors, and successor corporations and business entities, past, present
and future, and its and their agents, directors, officers, employees,
shareholders, insurers and reinsurers, and employee benefit plans (and the
trustees, administrators, fiduciaries, agents, insurers, and reinsurers of such
plans) past, present and future, and their heirs, executors, administrators,
predecessors, successors, and assigns (collectively, the “RELEASEES”), of and
from any and all legally waivable claims, causes of actions, suits, lawsuits,
debts, promises, agreements and demands whatsoever in law or in equity, known or
unknown, suspected or unsuspected, which Employee or which Employee’s heirs,
executors administrators, or assigns hereafter ever had, now have, or may have,
from the beginning of time to the date Employee executes this Release except as
expressly set forth herein. This general waiver and release does not include any
claims, causes of actions, suits, lawsuits, debts, and demands whatsoever in law
or in equity, known or unknown, suspected or unsuspected which may come into
existence post the date of this Release.
     The claims being waived and released include, without limitation:
     a. any and all claims of violation of any foreign or United States federal,
state, provincial and local law arising from or relating to Employee’s
recruitment, hire, employment and termination of employment with the Company;
     b. any and all claims of wrongful discharge, emotional distress,
defamation, misrepresentation, fraud, detrimental reliance, breach of
contractual obligations, promissory estoppel, negligence, assault and battery,
and violation of public policy;
     c. all claims to disputed wages, compensation, and benefits, including any
claims for violation of applicable state laws relating to wages and hours of
work;
     d. any and all claims for violation of any state or federal statute or
regulation relating to termination of employment, unlawful discrimination,
harassment or retaliation under applicable federal, state and local
constitutions, statutes, laws, and regulations (which includes, but is not
limited to, the Age Discrimination in Employment Act, as amended (“ADEA”), Title
VII of the Civil Rights Act of 1964, 42 U.S.C. 1981, the Employee Retirement
Income Security Act (“ERISA”), the Family and Medical Leave Act of 1993, the
Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the New Jersey Law Against
Discrimination and Conscientious Employee Protection Act, the California Fair
Employment and Housing Act and the California Family Rights Act), the Ontario
Employment Standards Act, 2000, Human Rights Code, and Workplace Safety and
Insurance Act; and
     e. any and all claims for monetary damages and any other form of personal
relief.
     In waiving and releasing any and all claims against the Releasees, whether
or not now known to Employee, Employee understands that this means that, if
Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Release will remain effective in all respects — despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Release if Employee had prior
knowledge of such facts.

4



--------------------------------------------------------------------------------



 



     In order to waive and release any and all claims against the Releasees,
whether or not now known, Employee expressly waives and releases all rights
under California Civil Code section 1542 (or under any similar statute in any
other jurisdiction) which states (language in parentheses added):
     A general release does not extend to claims which the creditor (e.g.,
Employee) does not know or suspect to exist in his favor at the time of
executing the release, which, if known by him, must have materially affected his
settlement with the debtor (e.g., the Company).
     The only claims that are not being waived and released by Employee
hereunder are claims Employee may have for:
     a. unemployment, state disability and/or paid family leave insurance
benefits pursuant to the terms of applicable state law;
     b. continuation of existing participation in Company-sponsored group health
benefit plans, at Employee’s full expense, under the United States federal law
known as “COBRA” and/or under any applicable state counterpart law;
     c. any benefit entitlements that are vested as of the Separation Date
pursuant to the terms of a Company-sponsored benefit plan governed by the United
States federal law known as “ERISA;”
     d. stock and/or vested option shares pursuant to the written terms and
conditions of Employee’s existing stock option or other equity award grants and
agreements, existing as of the Termination Date;
     e. violation of any foreign or United States federal, state or local
statutory and/or public policy right or entitlement that, by applicable law, is
not waivable;
     f. any claims, causes of actions, suits, lawsuits, debts, or demands
whatsoever arising out of or relating to the Employee’s right to enforce the
terms of this Release and the Separation Agreement dated December 20, 2010; and
     g. any wrongful act or omission occurring after the date Employee signs
this Release.
     Nothing in this Release, prevents or prohibits Employee from filing a claim
with a government agency, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law. However, Employee
understands that, because Employee is waiving and releasing all claims “for
monetary damages and any other forms of personal relief” through the date upon
which Employee signs this Release, Employee may not recover any monetary relief
from such a claim and may only seek and receive non-personal forms of relief
through any such claim.
     Confidentiality of this Release. Employee agrees, covenants and promises
that Employee has not communicated or disclosed, and will not hereafter
communicate or disclose, the terms of this Release, to any persons with the
exception of: (1) members of Employee’s immediate family, Employee’s attorneys,
accountants, tax, or financial advisors, each of whom shall be informed of this
confidentiality obligation and shall agree to be bound by its terms; (2) to the
Internal Revenue Service or state or local taxing authority; (3) as is expressly
required or protected by law; or (4) in any action to challenge or enforce the
terms of this Release provided that such disclosure is protected from public
disclosure by an appropriate confidentiality order to the maximum extent
permitted by applicable authority. Employee agrees to be liable for any breach
of this Paragraph by the individuals identified in clause (1) above.
     Nondisparagement. Employee agrees not to make written or oral statements
about the Company or the Releasees that are negative or disparaging.
Notwithstanding the forgoing, nothing in this Agreement shall preclude Employee
from communicating or testifying truthfully (i) to the extent required or
protected by law, (ii) to any federal, state, provincial or local governmental
agency, or (iii) in response to a subpoena to testify issued by a court of
competent jurisdiction.

5



--------------------------------------------------------------------------------



 



     No Admission. Nothing about the fact or content of this Release shall
considered to be or treated by Employee or the Company as an admission of any
wrongdoing, liability or violation of law by Employee or by any Releasee.
     Consideration & Revocation Periods; Effective Date. Employee acknowledges
that (a) the Company has advised him of his right to consult with an attorney
prior to signing this Release; (b) he has carefully read and fully understands
all of the provisions of this Release, and (c) he is entering into this Release,
including the releases set forth herein, knowingly, freely and voluntarily in
exchange for good and valuable consideration (including, but not limited to, the
payments to be made under Sections 3(b)-(d) of the agreement between the Company
and Employee, dated as of July [ ], 2011, to which he would not be entitled in
the absence of signing this Release). Employee has thirty-five (35) calendar
days to consider this Release, although he may sign it sooner, but not before
August 1, 2011.
     In addition, for the period of seven (7) calendar days after the date
Employee signs this Release (“7-day Revocation Period”), Employee may revoke it
by delivering written notice of revocation to the Company by hand-delivery or by
facsimile or e-mail transmission using the street, facsimile or e-mail address
for the Company stated below.
     Because of this 7-day Revocation Period, this Release will not become
effective and enforceable until the eighth calendar day after the date Employee
signed it, provided that Employee has delivered Employee’s signed Release to the
Company, and Employee did not revoke the Release.
     Delivery to the Company. Employee should return this Release, signed by
Employee (and any notice of revocation, if applicable) to:
Valeant Pharmaceuticals International, Inc.
700 US Highway 202/206
Bridgewater, NJ 08807
Attn: General Counsel
     Judicial Interpretation/Modification; Severability. In the event that this
Release shall be held to be void, voidable, unlawful or, for any reason,
unenforceable, the Release shall be voidable at the sole discretion of the
Company.
     Changes to Release. No changes to this Release can be effective except by
another written agreement signed by Employee and by the Company’s Senior Vice
President of Human Resources.
     Complete Agreement. Except for the Separation Agreement entered into with
the Employee, this Release, assuming it is executed and not revoked during the
7-day Revocation Period, cancels, supersedes and replaces any and all prior
agreements (written, oral or implied-in-fact or in-law) between Employee and the
Company regarding all of the subjects covered by this Release. This Release is
the full, complete and exclusive agreement between Employee and the Company
regarding all of the subjects covered by this Release, and neither the Employee
nor the Company is relying on any representation or promise that is not
expressly stated in this Release.

6



--------------------------------------------------------------------------------



 



                     
Dated:
   
 
      By:    
 
    

I HAVE READ THIS RELEASE. I UNDERSTAND THAT I AM GIVING UP IMPORTANT RIGHTS. I
AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING DURING THE
CONSIDERATION PERIOD, AND THAT THE COMPANY HAS ADVISED ME TO UNDERTAKE SUCH
CONSULTATION BEFORE SIGNING THIS RELEASE. I SIGN THIS RELEASE FREELY AND
VOLUNTARILY, WITHOUT DURESS OR COERCION.

                     
Dated:
   
 
       
 
    
 
          Mark Durham    

7